Citation Nr: 1122277	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar strain and left buttock contusion (claimed as injury to T1, T2, T5, and sacral areas).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar strain and a left buttock contusion.

This case was previously before the Board in May 2010.  The requested actions have been completed and the case has now been returned to the Board for further appellate action.

In October 2009, the Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is associated with the claims file.

The  issue of entitlement to an increased rating for a service connected lumbar back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  


2. The Veteran initially sustained a lumbosacral herniated disc with sciatic nerve irritation on the left side due to a work-related injury in May 1965; a thoracic spine injury was not indicated. 

3. A thoracic spine injury was initially diagnosed in March 1984, whereby diagnostic images showed the presence of a lytic lesion in the T-6 area; a myelogram showed the presence of a burst fracture with prominent bony destruction at the T5 and T6 levels; the Veteran was diagnosed with metastatic carcinoma.  

4. On February 21, 2006, the Veteran was reportedly struck in the left hip and buttock with a gurney that was under the guidance and control of a VA employee at a VA medical center; he sustained a lumbar strain and left buttock contusion. 

5. The preponderance of the evidence shows that the lumbar strain and left buttock contusion sustained on February 21, 2006 resolved and did not cause additional back, nerve, or hip disabilities, and the Veteran's pre-existing back disorder was not aggravated or permanently worsened beyond normal progression following the February 21, 2006 incident.


CONCLUSION OF LAW

The criteria for compensation for a lumbar strain and left buttock contusion under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist claimants in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2007 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding the information and evidence that is needed to substantiate a claim for compensation benefits under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2010 letter further advised the Veteran of how VA determines a disability rating and assigns an effective date, and the type of evidence that affects those determinations.  The case was last readjudicated in February 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes findings and a determination of the Army Board for Correction of Military Records, Social Security records and examination reports, Workers Compensation records and examination reports, VA treatment records and examination reports, private treatment records and examination reports, VA medical opinions, private medical opinions, lay statements, and testimony. 

In addition, the Veteran was afforded VA spine examinations in November 2006 and February 2008.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument, and responding to notices.  Thus, VA provided the Veteran with a meaningful opportunity to participate in the claims process, and the Veteran participated.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Section 1151 Claim

The Veteran is seeking VA compensation for a lumbar strain and left buttock contusion sustained on February 21, 2006 as the result of being struck in the left buttock and hip by a gurney under the guidance and control of a VA employee at a VA medical center.  Specifically, the Veteran claims that the incident caused additional disability of his back and aggravated his preexisting back disability.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct.  When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to the veteran's condition after such treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the treatment caused the additional disability; and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  38 C.F.R. § 3.361(d)(2).  

Pursuant to the language of the aforementioned law and regulations, section 1151 claims are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of incurrence or aggravation of an injury as the result of medical treatment; and (3) competent evidence of a nexus between that asserted injury or disease and the current disability.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that the Board discuss in detail the evidence submitted by the appellant or obtained on his behalf.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

At the outset, the Board notes that the Veteran has given, at minimum, four separate accounts of how and when his initial lumbar, thoracic, and sacral back injuries were sustained.  Specifically, workers compensation records show that a back injury was initially sustained in May 1965 when he reported that he was struck with a tow motor in a work-related industrial accident.  However, the Veteran has further reported that he sustained his initial lumbar and sacral back injuries during service in 1951 when:  (1) he fell off of or out of a vehicle while performing maneuvers with his unit at a military base in Indiana; (2) he was thrown out of a vehicle upon impact in an automobile accident while serving Korea; and (3) the automobile in which he was riding exploded upon driving over a landmine while serving in Korea.  In regards to his thoracic spine disability, the Veteran contends that it began in 1951 when he was allegedly injured during service.  However, following discharge, private treatment records show that a thoracic spine disability was first diagnosed in March 1984 due to multiple myeloma which caused a burst fracture of the T6 vertebra.  The RO has previously granted service connection for a fracture of T6 with pain syndrome, rated as 10 percent disabling from June 14, 1991, and rated as 20 percent disabling from October 15, 1996.

Despite some questions concerning the Veteran's conflicting testimony surrounding the specifics of the reported February 21, 2006 incident, VA treatment records show that the Veteran did appear at a VA medical center the morning of February 22, 2006 with complaints of increased back pain after he was reportedly struck in the left buttock and hip with a gurney at a VA medical center on the evening on February 21, 2006.  In addition, the Veteran has submitted witness statements from R.P. and V.M. who allegedly witnessed the reported incident.  Accordingly, the Board concedes that the Veteran sustained a lumbar strain and left buttock contusion on April 21, 2006 at a VA medical center. 

Turning to the evidence, the Board notes that there is no dispute that the Veteran had back problems prior to the incident in 2006.  In November 1972, a private examination report shows that at that time, the Veteran suffered from loss of the lumbar curve with spasms of the sacrospinous muscles bilaterally, mostly on the left, with restriction of lateral bending of the lower lumbar spinal areas.  Paresthesia, astasia, and asthenia were shown along the course of the sciatic nerve extending down the left leg.  The Veteran walked with the aid of a cane and wore a back brace.  He was diagnosed with intervertebral disc syndrome and he was opined to be 100 percent disabled.  

A March 1984 private treatment record documents the Veteran's medical history in regards to his thoracic spine disability.  Significantly, the report states that the Veteran had a long history of back pain, however, in late 1983, he noted increasing pain and a change in his symptoms - notably, he reported progressive weakness of the left lower extremity with foot drop, increased reflexes, and a sensory level to 7 or 8.  X-rays of the area showed lytic lesions of the T-6 area.  A private myelogram showed prominent boney destruction at the T6 and T5 vertebrae with displacement and compression of the spinal cord.  Subsequently, a CT scan of the T4-T7 vertebrae showed extensive bone destruction of the T6 area with extensive destruction within the vertebral body and posterior elements.  Specifically, the right pedicle was totally destroyed and the right transverse process was destroyed and expanded with only the shell of the cortical bone remaining.  It was noted that the findings most likely reflected a metastatic carcinoma.  The Veteran was started on radiation therapy with a tentative diagnosis of multiple myeloma.  

In October 1985, a letter from a private physician shows that the Veteran's multiple myeloma was in remission, but due to the nature of his disease, a recurrence could happen at any time.  

With the exception of VA examinations, the first indication of VA medical treatment for a back disability is a December 1992 VA treatment record.  An 8 year history of low back pain and pain in the scapula with radiation was noted.  The Veteran reported use of a Bennett Brace most of the time.  Images of the lumbar spine showed degenerative disc disease of the lumbar vertebral bodies.  Images of the pelvis and hips did not reveal any bone or joint abnormalities.  Images of the lumbosacral spine showed severe localized lipping of the anterior vertebral bodies.  There was mild narrowing between L4, L5, and S1.  There was mild right rotational scoliosis.  Degenerative changes with beginning disc involvement was noted. 

In December 1995, the Veteran underwent a VA spine examination whereby he initially reported experiencing thoracic spine pain to VA treatment providers.  Significantly, he stated that since an alleged 1951 accident during service, whereby he allegedly fell off of a truck, he has suffered severe midthoracic spine pain.  On that occasion, views of the thoracic spine showed a burst fracture of T6 vertebra with adjacent degenerative changes.  Associated images of the spine showed the presence of degenerative changes particularly at the L4-5 and L5-S1.  Contrary to a thorough review of the record, the examiner stated that the fracture of the T6 vertebral body was seen prior to the March 1984 diagnosis of myeloma.  

In February 1997, a VA treatment report showed mild pain to palpitation in the mid thoracic spine.  Plain films of the thoracic spine showed vertebral body collapse of approximately 40 percent and disruption of both cortices at the T6 level with a minimal gradual kyphotic deformity, but no acute kyphotic deformities were present.  A February 1997 VA examination report further showed that the Veteran's 1983 diagnosis of multiple myeloma continued to be in sustained remission at the time of that examination.  

In August 2005, the Veteran underwent a VA spine examination associated with his claim for an increased rating for his service connected T6 compression fracture.  A May 2005 x-ray of the thoracic spine was negative for evidence of fracture or subluxation.  Range of motion of the thoracic spine was 30 degrees upon forward flexion, 5 degrees upon extension, 15 degrees upon lateral flexion bilaterally, and 15 degrees upon lateral rotation bilaterally.  All limitations were secondary to severe pain.

In October 2005, the Veteran underwent a further VA spine examination to determine when pain began during range of motion testing.  On that occasion, range of motion of the thoracolumbar spine was 15 degrees upon flexion, 5 degrees upon extension, 15 degrees bilaterally upon lateral flexion, 10 degrees bilaterally upon lateral rotation, and all limitations were secondary to severe pain. 

On February 22, 2006, VA treatment records show that the Veteran presented to VA urgent care alleging that he was struck by a hospital bed that was under the guidance and control of a VA employee at that VA medical center on the evening prior.  He stated that the incident happened on the first floor when he was reportedly struck on his left side, back, and left hip.  He stated that he was knocked off balance, but he did not fall down due to the support of his cane and a nearby counter.  Following the incident, the Veteran reported experiencing back and shoulder spasms and soreness of the hip.  The Veteran further complained of radiation of pain down both legs with a new area of numbness of the right anterior thigh.  Upon physical examination, tenderness of the left sacroiliac area and left buttock was noted.  The Veteran was assessed with a possible lytic lesion at the T4 and T5 levels and a back hip contusion.  X-ray images of the hip showed osteopenia which the examiner opined was compatible with age.  

At a March 2006 VA appointment for an unrelated condition, the Veteran stated that his left hip was still sore from the February 2006 incident.  It was noted that he continued to wear his back brace.  A CT scan was pending concerning the T5 lesion seen on x-ray in February.  

In April 2006, a MRI of the Veterans spine showed an abnormal signal throughout the majority of the T6 which was stated to be most consistent with fatty replacement, likely secondary to previous treatment for multiple myeloma.  There was also a focal nonenhancing area of abnormal hypointensity in the right pedicle and transverse process of T6, non aggressive in appearance, which most likely represented granulation tissue following treatment.  A large osteophyte (approximately 6 mm.) was seen at the C6 and C7 levels that was causing canal stenosis.  Mild compression deformities of the T1, T2, and T3 were also seen.  

In January 2007, the Veteran submitted a statement in support of his claim.  He stated that when the February 2006 incident occurred, he was at the VA medical center for a sleep test.  Upon completion, he went to the emergency room area to sign up for travel pay, but no one was there to assist him.  At that time, a VA employee, C.R., was pushing a gurney down the hall which struck him and almost knocked him to the floor, however, he was able to catch himself on a nearby counter.  The Veteran stated that the incident was witnessed by his friend, V.M., and by R.P., whom the Veteran did not know at the time of the incident.  He stated that because no one was around and because he was in severe pain, V.M. put him in a wheelchair and took him home.  Upon awakening the following morning, he was still in severe pain so V.M. drove him to VA urgent care which is when he first reported the incident to the VA medical center and sought treatment.  That evening, he was contacted by the VA medical center's patient liaison officer, M.D., who advised him to follow up with his VA primary care physician and to have an MRI performed.  He was also ordered a new back brace for the sacral area.  As a consequence the February 2006 incident, the Veteran asserted that he suffered new injuries to the T1, T2, and T5 areas of his back, and injury to the sacral area.  He stated that such injuries have caused pain that radiates down his bilateral upper and lower extremities.  Otherwise, he stated that his old back disability was aggravated by the incident.  The Veteran also submitted statements from V.M. and R.P. stating that they witnessed the incident as described.  

In April 2007, a VA treatment report shows that the Veteran stated that his back had been hurting him ever since the February 2006 incident.  He reported that he was exercising as he was much as he was able to by walking with his back brace on.  He requested a new back brace due to his back pain which the physician stated seemed to be worse lately.

In February 2008, the Veteran was afforded a VA spine examination in attempts to determine whether he sustained any additional permanent injury to his back from the February 2006 incident.  Current treatment with pain medication and a back brace were noted.  The Veteran's symptoms included decreased motion, stiffness, and constant, moderate, sharp, stabbing pain that radiated into the left hip.  Imaging study results showed degenerative changes and disc space narrowing throughout the cervical and thoracic spine.  Upon physical examination, range of motion of the thoracolumbar spine was 0 degrees to 30 degrees of flexion with pain starting at 15 degrees and ending at 30 degrees with pain after repetitive use.  Upon extension of the thoracolumbar spine, the Veteran had pain with any passive or active range of motion.  Range of motion upon lateral flexion of the thoracolumbar spine was from 0 degrees to 10 degrees with pain beginning at 5 degrees and ending at 10 degrees and after repetitive use.  Upon lateral rotation of the thoracolumbar spine, range of motion was from 0 degrees to 5 degrees with pain on motion and following repetitive use.  

Following a review of the claims file containing the Veteran's service treatment records, VA treatment records, and private treatment records, the February 2008 VA examiner opined that the Veteran's back condition was less likely as not (less than 50/50 probability) caused by or a result of the February 2006 injury at the VA medical center.  The examiner stated that the Veteran had moderate to severe degenerative changes and arthritis throughout his thoracolumbar spine.  The examiner noted an old fracture of the T6.  The VA treatment records from the February 2006 incident were also noted.  The examiner stated that there was no clear evidence that any permanent injury resulted from that incident.  The examiner opined that the Veteran had a disability related to his preexisting back arthritis, but no additional disability due to the February 2006 accident was shown.  The examiner further stated that the February 2006 incident may have temporarily aggravated the Veteran's preexisting back disability, however, his current overall condition was unrelated to that incident.  

In August 2009, a VA physical examination report noted use of a back brace and cane for assistance in ambulation.  Upon physical examination, the neck and extremities demonstrated full range of motion and there was no significant musculoskeletal tenderness of the back.  Bilateral motor and sensory examinations were intact bilaterally.  The examiner stated that the Veteran's chronic low back pain and compression fracture at the T6 was unchanged.  

In November 2010, the Veteran testified before a DRO at the RO.  Despite the Veteran's January 2007 statement whereby he reported that no one was around when the February 2006 incident occurred, at this hearing, he testified that he was facing a VA employee who was assisting him at the pay counter when he was struck from behind by a gurney being pushed by a VA employee.  In addition, despite the January 2007 statement indicating that he did not seek treatment until the day following the February 2006 incident, which the record supports, the Veteran testified that he sought immediate emergency treatment at the VA medical center due to severe pain following the February 2006 incident.  The Veteran stated that while the incident did not result in any broken bones, the affected area was discolored and his preexisting back injury was aggravated by the incident.  Following the incident, he reported that he was in a wheelchair for a few days due to the severe pain caused by the incident.  At the time of the hearing, he stated that he experienced radiating pain down his left leg and into his buttock and hip.  He stated that he had not received any recent VA treatment because he was transferred to a different VA medical facility.  The DRO further advised the Veteran of the criteria to establish a claim under 38 U.S.C.A. §1151 and explained that the record lacked evidence of an injury that caused a chronic disability or evidence of aggravation of his preexisting back disability.  The Veteran stated that he was satisfied with the evidence presented during the hearing and he had nothing more to say.  



Analysis

In this case, the central question is whether the February 2006 incident either caused a new back disability or injury, or whether the February 2006 incident aggravated or permanently worsened the Veteran's preexisting back disability.  However, after a review of the record, the Board finds that the most probative evidence of record is against the Veteran's 38 U.S.C.A. § 1151 claim for a lumbar strain and left buttock contusion, claimed as an injury to the T1, T2, T5, and sacral areas.  

As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran additional disability or permanently worsened or aggravated a preexisting disability.  See 38 U.S.C.A. § 1151.  Likewise, merely showing that a veteran received VA care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Here, the February 2008 VA examiner reviewed the complete medical record and cited evidence specific to the Veteran's case in concluding that it was not, in his opinion, likely that the February 2006 incident would cause a new disability or permanently aggravated the Veteran's preexisting back disability.  Accordingly, his conclusions are more probative than the Veteran's lay assertions as to the existence and etiology of his claimed conditions.  Thus, the preponderance of the evidence is against a finding that the February 2006 VA medical care caused compression fractures of the T1, T2, and T3 vertebras or degenerative changes and disc space narrowing throughout the cervical and thoracic spine.  As VA treatment did not cause additional disability or aggravation of the preexisting back disability, the first prong in establishing entitlement to compensation under 38 U.S.C.A. § 1151 does not exist, and it is not necessary to determine whether there was fault in the VA care or whether disability was caused by a not reasonably foreseeable event.  The Board denies the 38 U.S.C.A. § 1151 claim with respect to a lumbar strain and left buttock contusion and for aggravation of a preexisting back disability. 

The Board acknowledges that the first time compression fractures of the T1, T2, and T3 vertebrae were diagnosed was following the February 2006 incident.  However, the medical evidence of record has not established that such compression fractures were the result of the February 2006 incident.  In fact, February 2006 x-rays showed the presence of possible lytic lesions at the T4 and T5 levels.  The Board notes that in March 1984, a such lesions were noted prior to the diagnosis of a burst fracture of the T6 vertebra due to the Veteran's diagnosis of multiple myeloma.  Furthermore, the Veteran has repeatedly asserted that he was struck in the left hip and buttock during the February 2006 incident; he has never asserted that he was struck in any region of the thoracolumbar spine.

Finally, while the Veteran argues that he experiences symptoms connected to the February 2006 incident because the symptoms began or worsened after the incident, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of his claimed disorders, as such requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In sum, the Board finds that the most probative evidence of record demonstrates that the Veteran does not have an additional back disability or aggravation of a preexisting back disability which was proximately caused by VA hospital care, medical or surgical treatment, or examination.  Accordingly, entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a lumbar strain and left buttock contusion is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar strain and left buttock contusion (claimed as injury to T1, T2, T5 and the sacral areas) is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


